   Case: 1:18-cv-04651 Document #: 360 Filed: 08/28/20 Page 1 of 2 PageID #:9263




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WEIFANG TENGYI JEWELRY                    )
TRADING CO., LTD                          )
                                          )
      Plaintiff/Counterclaim Defendant,   )                  Case No. 18-cv-4651
                                          )
      v.                                  )                  Judge John F. Kness
                                          )
JENS SORENSEN, et al.,                    )                  Magistrate Judge Jeffrey Gilbert
                                          )
      Defendants/Counterclaim Plaintiff.  )
__________________________________________)

                      PLAINTIFF’S MOTION TO DISMISS THIRD
                    PARTY CITATION RESPONDENT PAYPAL, INC.

       Now Comes the Plaintiff, Weifang Tengyi Jewelry Trading Co., Ltd., by and through one

of its attorneys, Charles E. McElvenny, and in support of Plaintiff’s Motion to Dismiss Third

Party Citation Respondent, PayPal Inc., states as follows:

       1.      On February 14, 2019, judgment was entered in this Court in favor of the

Plaintiff, Weifang Tengyi Jewelry Trading Co., Ltd. (Plaintiff), and against the Defendants in the

total amount of $200,000 per Defendant.

       2.      A Citation to Discover Assets to a Third Party was served on Third Party

PayPal, Inc., on April 15, 2020.

       3.      PayPal, Inc. served its Answer on April 20, 2020, indicating that it was in

possession of non-exempt funds belonging to certain Defendants and indicating that $3307.45 in

total was being withheld.

       4.      PayPal turned over the funds in its possession on May 19, 2020.



                                                                                                1
   Case: 1:18-cv-04651 Document #: 360 Filed: 08/28/20 Page 2 of 2 PageID #:9264




       5.      PayPal has satisfied its obligations pursuant to the Citation to Discover Assets and

should be dismissed from this matter.

       WHEREFORE, Plaintiff Weifang Tengyi Jewelry Trading Co., Ltd.,                  respectfully

requests that this Court dismiss Third Party Citation Respondent, PayPal, Inc. from this action

and for such other relief that this Court deems just and proper.


                                              Respectfully Submitted:
                                              /s/ Charles E. McElvenny
                                              Charles E. McElvenny

Charles E. McElvenny
Law Office of Charles E. McElvenny
120 N. LaSalle Street
Suite 1200
Chicago, Illinois 60602
312-291-8330




                                                                                                 2
